Hallam, J.
(dissenting).
I dissent. The court found that the boundary line of course number 2, referred to in the opinion as the line AB, forms and constitutes a part of the boundary line of a meandered lake known as Round lake and at the time the tract was first set apart coincided substantially with the low water line of said lake.
I think the better rule applicable to such cases is that stated in the following eases:
In County of St. Clair v. Lovingston, 23 Wall. 46, 64, 23 L. ed. 59, the court said: “It may he considered a canon in American jurisprudence that where the calls in a conveyance of land are for two corners at, in, or on a stream or its bank, and there is an intermediate line extending from one such corner to the other, the stream is the boundary.”
Applying this rule it was said in McDonald v. Whitehurst, 47 Fed. 757, 758: “This language is used by the supreme court generally of lands lying on streams, without reference to the question whether the deeds conveying them expressly call for the stream or not. If, as in the ease at bar, it appears from the evidence that the land does in fact lie on a stream, the canon of law applies, whether the deed expressly declares that fact or not.”
I think it should be held that the lake is the boundary of the seven acre tract. The surrounding circumstances and practical construction of the parties seem to me to confirm this construction.